Citation Nr: 1400655	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-00 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to increases in the "staged" (0 percent prior to May 10, 2010 and 10 percent from that date) ratings assigned for tinea versicolor.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1956 to April 1958 and from May 1958 to May 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO), which continued a 0 percent rating for tinea versicolor.  An interim (March 2013) rating decision increased the rating to 10 percent, effective May 10, 2010.  In November 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to May 10, 2010, the Veteran's tinea versicolor is not shown to have affected more than 5 percent of the entire body or more than 5 percent of exposed areas, or to have required more than topical therapy during a 12-month period.

2.  From May 10, 2010, the Veteran's tinea versicolor is not shown to have affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or to have required systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during a 12-month period.


CONCLUSIONS OF LAW

1.  A compensable rating is not warranted for the Veteran's tinea versicolor prior to May 10, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.118, Codes 7806, 7813 (2013).

2.  A rating in excess of 10 percent is not warranted for the tinea versicolor at any time since May 10, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.118, Codes 7806, 7813 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A July 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A June 2012 letter again advised him of these requirements.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

As is noted above a Travel Board hearing was held before the undersigned in November 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The transcript of the hearing reflects the undersigned specifically noted the evidence needed to substantiate a rating in excess of 10 percent for tinea versicolor.  The Veteran's testimony in response to the questions posed by the undersigned focused on the elements necessary to substantiate the claim; (i.e., by his testimony he demonstrated that he is aware of the elements necessary to substantiate his claims).  The Board finds that there has been substantial compliance with 38 C.F.R.§ 3.103(c)(2), in accordance with Bryant.  Significantly, it is not alleged that notice was less than adequate.

The Veteran's pertinent private and VA treatment records have been secured.  He has indicated that he sought treatment at a VA medical center in Ponce, Puerto Rico and at the VA outpatient clinic in Mayaguez, Puerto Rico.  Records of such treatment have been established to be unavailable.  The RO arranged for VA examinations in August 2008 and June 2013.  The reports of these examinations note findings adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected tinea versicolor has been rated by the RO under Code 7813 (for dermatophytosis), which provides for rating based on disfigurement of the head, face or neck (Code 7800), scars (Codes 7801, 7802, 7803, 7804, or 7805), or as dermatitis (7806) depending upon the predominant disability.  38 C.F.R. §  4.118, Code 7813.  As discussed in more detail below, the tinea versicolor has not resulted in scars or disfigurement of the head, face, or neck; hence it is most appropriately rated under Code 7806.  

Under Code 7806, a 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A maximum (60 percent) rating is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118.

A May 2008 private treatment record notes that the Veteran had a history of tinea versicolor that sometimes would "get bad".  On examination it was noted that he had scattered areas of hypopigmentation with some erythema over his chest and abdomen.  Selsun shampoo for prevention was prescribed.  In July 2008, the Veteran reported that the shampoo had helped.  No rash or prominent lesions were seen on examination.  Shampoo use was to continue.  

In August 2008, the Veteran presented to a VA medical center to reestablish primary care treatment (he was last treated by VA in 1999).  During this initial examination, he reported using an anti-fungal cream for tinea versicolor.  On examination no rashes were seen.  Selenium shampoo was ordered and a dermatology consultation was requested.  

On August 2008 VA examination, the Veteran reported a history of itchy rash involving his torso, arms and face.  He reported that he scratched to the point of getting localized infections.  He reported his symptoms were intermittent and tended to be worse in the summer.  Treatment was with topical anti-fungal creams and lotions and oral hydroxyzine for itching.  In the twelve months prior to examination, the Veteran reported applying selenium sulfide lotion 2.5 percent to the affected area weekly.  On examination, there were no active lesions.  His skin color was clear.  The examiner noted that 0 percent of exposed areas were affected and 0 percent of the entire body was affected.  No scarring or disfigurement was seen on examination.  There was no acne or chloracne.  The examiner noted that the there was no active skin condition and that the Veteran's tinea versicolor had resolved with treatment.  The examiner also noted that the Veteran was a retired teacher and rehab counselor, and that the impact on his daily activities included sleep disturbance and that scratching could be problematic.  

On October 2008 dermatology consultation, the Veteran reported he used selenium shampoo and ointments in the past with good relief of symptoms.  He reported that his symptoms were intermittent; worse in the summer. A total body skin examination (TBSE) was performed of the head, neck, back, chest, abdomen, buttock, genitalia, arms, legs, hands, and feet, and showed mild scaling on the back and scalp.  No worrisome lesions were seen.  Tinea versicolor was diagnosed; the Veteran was instructed to switch to a ketoconazole (anti-fungal) shampoo daily.  

The Veteran's tinea versicolor continued to be monitored and treated with selenium shampoo through March 2010.  

On a May 2010 dermatology appointment it was noted that the Veteran was last seen in 2008 and had tinea versicolor of the back and arms.  The affected areas showed improvement with selenium shampoo.  Examination found hypopigmented macules on the upper back, chest, and arms without scale and xerosis of the distal arms and legs.  The examiner noted that the Veteran's tinea versicolor appeared to be well controlled, with no scale or residual hypopigmentation.  The Veteran was instructed to continue use of selenium shampoo and ketoconazole cream (as necessary) to the affected area.  He was instructed to use dermacerin (a moisturizer) for xerosis.  

In August 2011 the Veteran was again seen by dermatology for tinea versicolor of the back and arms.  It was noted that he was treated with ketoconazole with good results.  On examination, he presented with vague complaints of tender bumps that were not visible on examination.  A focused examination found hypopigmented macules on the upper back, chest, and arms without scale and xerosis of the distal arms and legs, but without lesions at the sites where the Veteran reported bumps.  He acknowledged that the bumps were "gone now."  The dermatologist prescribed continued use of the ketoconazole shampoo and use of dermacerin for his xerosis.  

In July 2012, a private provider noted that the Veteran showed no evidence of tinea versicolor.  

In February 2013, VA sought an opinion as to the current severity of the Veteran's tinea versicolor.  The medical provider reviewed the original VA examination of August 2008 as well as the dermatology records from May 2010 and August 2011.  In considering the examination of May 2010, and noting that hypopigmented macules were present on the Veteran's back, chest and arms; the provider opined that approximately 5 percent but less than 20 percent of the Veteran's entire body area was affected and approximately 5 percent but less than 20 percent of exposed body area was affected.  Considering the examination of August 2011, and noting that hypopigmented macules were present on the Veteran's back, chest, and arms, the provider again found that that area affected was at least 5 percent but less than 20 percent of the entire body area and at least 5 percent but less that 20 percent of exposed areas.  

June 2013 VA treatment records note the Veteran continued to be followed by dermatology, and that on examination, his skin was anicteric without rashes or bruising, and there were scattered seborrheic keratosis and freckles.  

On June 2013 VA examination, resolved tinea versicolor was diagnosed.  On examination, the Veteran reported a history of tinea versicolor for years that was now worse.  He reported seeing new pale-color spots on his torso and arms, which were sometimes scaly.  He reported these spots were constant and itchy.  He reported using over-the-counter moisturizing soap daily and Selsun shampoo as a lotion as needed, but not constant.  On examination, scattered hypopigmented macules without scale were found on the upper chest, upper back, and arms.  The total body area affected was less than 5 percent; and the total exposed area affected was less than 5 percent.  The examiner concluded that there was no evidence of active tinea versicolor at the time of examination, and that the hypopigmented spots may be sites were the tinea versicolor lesions were previously, but without scale.  The examiner noted the skin condition did not impact on the Veteran's ability to work, as he was retired.  

At the November 2013 hearing, the Veteran testified that he was given shampoos and ointments for his skin.  He testified that he suffered a lot of itching, rash, and scabs in the past, but currently felt he did not need as much shampoo or lotion as before.  He denied using prescribed medications.  He testified that he did not receive as much treatment for his skin condition as he had previously (as he had become accustomed to it).  He testified that the skin condition did not affect his life.  

Based on the foregoing, the Board finds that prior to May 10, 2010, the Veteran did not meet the criteria for a compensable rating under Code 7806.  At no point prior to May 10, 2010 was the tinea versicolor noted to affect at least 5 percent of his entire body or at least 5 percent of exposed areas; rather, on August 2008 examination, the examiner found that 0 percent of exposed areas affected and 0 percent of the entire body affected.  

The Board further finds that at no time from May 10, 2010 is a rating in excess of 10 percent warranted.  At no time was there shown to be involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas (so as to warrant the next higher 30 percent rating).  The February 2013 opinion confirmed that the areas of hypopigmentation totaled less than 20 percent of the entire body area and less than 20 percent of exposed body area.  In June 2013, it was determined that the scattered hypopigmented macules involved less than 5 percent of the entire body and less than 5 percent of exposed areas.   

The evidence of record also does not show that the Veteran's tinea versicolor has required systemic therapy such as corticosteroids or other immunosuppressive drugs at any time during the pendency of this appeal.  He has used topical creams and shampoos; these are not systemic corticosteroid or immunosuppressive drugs.  Therefore, an increased rating based on systemic therapy is not warranted.  

Accordingly, the Board concludes that the preponderance of the evidence is against the grant of a compensable rating for the tinea prior to May 10, 2010, and against a rating in excess of 10 percent from that date.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral for of this matter for consideration of an extraschedular rating is warranted.  There is no objective evidence of symptoms of and/or impairment due to the Veteran's tinea versicolor not encompassed by the schedular rating assigned.  Therefore, these criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Furthermore, there is no evidence (or allegation) that the disability has required frequent hospitalization or resulted in marked interference with employment.  

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to his tinea versicolor.  On VA examinations he reported he is retired from teaching and counseling.  The matter of entitlement to a total rating based on individual unemployability is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal seeking a compensable rating for tinea versicolor prior to May 10, 2010 and a rating in excess of 10 percent from that date is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


